Citation Nr: 0619123	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-28 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The veteran had active service from May 1943 to October 1945.  
The veteran died in 2002; the appellant is the veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi that denied the appellant's 
claim of entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.  Service connection 
for the cause of the veteran's death had previously been 
denied in a Board decision issued in June 2004.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD) with 
a 100 percent disability evaluation assigned, for a left 
scapular region scar with a zero percent disability 
evaluation assigned and for a right ankle scar with a zero 
percent disability evaluation assigned.

2.  The veteran was in actual receipt of total compensation 
benefits effective from October 1997 until his death in 2002, 
a period of less than 10 years.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. §§ 1318, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate her DIC claim by correspondence dated in January 
2005.  This document informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  

In that letter, and in the Statement of the Case (SOC), the 
RO informed the appellant about what was needed to establish 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the law requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) or the implementing regulations found at 
38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the veteran's VA medical 
records.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and she was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
she wanted the RO to obtain for her that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave her notification of her rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  Although the RO did 
not advise the appellant of such information, because her 
claim is being denied, the questions of an appropriately 
assigned evaluation and the effective date for a grant of DIC 
benefits are not relevant.  Proceeding with this matter in 
its current procedural posture would not therefore inure to 
the appellant's prejudice.  

The appellant was provided with notice as to what was 
required for an award of DIC benefits under 38 U.S.C.A. 
§ 1318.  Therefore, there is no duty to assist that was unmet 
and the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318. 

In August 2001, VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 in response to the decision in National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 260 F.3d 1365 (Fed. Cir. 2001) [NOVA I].  The stay 
was to remain in effect pending completion of VA rulemaking 
specified by the Federal Circuit.  Based on subsequent VA 
rulemaking, the Federal Circuit decided National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2003) [NOVA II].  In NOVA 
II, the Federal Circuit revised the stay order imposed in 
NOVA I.  The Federal Circuit held that VA could properly 
construe the "entitle to receive" language of 38 U.S.C.A. 
§ 1318 to bar the filing of new claims, i.e., "hypothetical 
entitlement" claims, in which no claim was filed during the 
veteran's lifetime or where a claim had been denied and was 
not subject to reopening.  Thus, under VA regulations the 
term "entitled to receive" means that at the time of his or 
her death a veteran had service-connected disability rated as 
totally disabling but was not receiving compensation because 
of one of the stated reasons shown in the regulation.  See 
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  In order for DIC 
benefits to be awarded to the appellant under the provisions 
of 38 U.S.C.A. § 1318, it must be established that the 
veteran received or was entitled to receive compensation for 
a service-connected disability at the rate of 100 percent for 
a period of 10 years immediately preceding his death.

It is undisputed that the veteran was not a former prisoner 
of war and was not continuously rated totally disabling for a 
period of not less than five years from the date of his 
discharge from active duty, which was in 1945, so those parts 
of 38 U.S.C.A. § 1318 are clearly not applicable.

According to 38 C.F.R. § 3.22, the veteran must have been 
receiving, or entitled to receive, compensation benefits at 
the time of his death; the appellant cannot establish 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 by 
showing "hypothetical" entitlement.  See National 
Organization of Veterans' Advocates, Inc., supra, 260 F.3d at 
1365.

The evidence of record at the time of the veteran's death 
shows that he had established service connection for PTSD 
that was evaluated as 100 percent disabling from October 
1997.  He was also service-connected for two different scar 
disabilities, each evaluated as zero percent disabling.  
Hence, the veteran was not in receipt of a total disability 
rating for a period of ten years immediately preceding his 
death as required under 38 U.S.C.A. § 1318(b).  Therefore, 
the appellant is not eligible for DIC benefits under 
38 U.S.C.A. § 1318(b) on the grounds that the veteran had 
been in receipt of, or actually established entitlement to, a 
total rating for ten years prior to his death.  38 C.F.R. 
§ 3.22. 

The Board is bound by the laws enacted, and by VA 
regulations.  38 U.S.C.A. § 7104.  The Board is sympathetic 
to the appellant's plight, but it appears that there is no 
provision to allow a grant of the benefit sought on appeal 
because the statutory and regulatory requirements are shown 
not to have been met.  The appellant's claim for DIC benefits 
under 38 U.S.C.A. § 1318 is denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the appeal to the Board is terminated).


ORDER

The claim for dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


